Citation Nr: 0301756	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1978.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1998 by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2001, the Board 
remanded this case in order to address due process concerns.  
The case is again before the Board for appellate 
consideration.

A personal hearing was held before the undersigned Board 
Member, sitting at the Atlanta RO, in November 2000.


FINDING OF FACT

Rheumatoid arthritis was not present during service; the 
initial manifestation of that disorder many years following 
the veteran's separation from service is not shown to be 
related to that service.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
of the evidence needed to substantiate a claim for service 
connection for rheumatoid arthritis, by a statement of the 
case and a supplemental statement of the case.  In 
particular, these statements advised him as to what evidence 
was needed to establish entitlement to service connection for 
rheumatoid arthritis, and the applicable statutory and 
regulatory criteria.  In addition, the veteran and his 
representative were furnished a letter by the RO in July 2002 
that set forth the obligations of the veteran and VA under 
the VCAA; the supplemental statement of the case that was 
issued in October 2002 similarly set forth the provisions of 
the VCAA and implementing regulations.  VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of all treatment cited by the veteran have been 
sought by VA, and that he has been accorded an examination.  

II.  Service Connection for Rheumatoid Arthritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  In addition, service connection 
may be awarded for certain enumerated disorders, to include 
arthritis, when manifested to a certain degree within a 
specified period (usually one year) after service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

It is also noted that service connection connotes many 
factors, but basically it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In the instant case, the veteran is seeking service 
connection for rheumatoid arthritis, which he alleges is the 
product of inservice administration of Antabuse (disulfiram) 
for treatment of his alcohol abuse.  After a review of the 
record, however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

The veteran's service medical records do not indicate the 
presence of rheumatoid arthritis, or complaints that would 
indicate that such a disorder was manifested.  The report of 
his separation medical examination, dated in January 1978, 
shows that he was clinically evaluated as normal in all 
pertinent aspects, to include the upper and lower 
extremities, and the spine and other musculoskeletal systems.  
Likewise, a report of medical history compiled at that time 
shows that he denied having, or ever having had, swollen or 
painful joints; arthritis, rheumatism, or bursitis; or bone, 
joint or other deformity.  Treatment records dated in 1977 
show that he was, as he has contended, prescribed Antabuse 
for alcohol rehabilitation purposes.  

The medical evidence first indicates the presence of 
rheumatoid arthritis in 1997, and reference complaints of 
joint pain of one year's duration.  This places the onset of 
the veteran's rheumatoid arthritis in 1996, or approximately 
18 years following his separation from service.  The medical 
evidence does not demonstrate that rheumatoid arthritis had 
been manifested prior to 1996, or that its presence as of 
that date was related to his active service.

Moreover, the medical evidence does not demonstrate that the 
veteran's rheumatoid arthritis was caused by his use of 
Antabuse during service.  While, as noted above, he was 
prescribed Antabuse for treatment of his alcohol dependency, 
neither the service medical records pertaining to that 
treatment, nor any other medical evidence, show that use of 
Antabuse can cause rheumatoid arthritis.  The post-service 
medical records indicating treatment for rheumatoid arthritis 
do not reflect that any etiology or pathology was suggested.  
The medical texts submitted by the veteran similarly do not 
show that disulfiram (Antabuse) causes rheumatoid arthritis; 
to the contrary, one of these texts shows that such 
medication may be used for the treatment of arthritis and 
other inflammatory diseases.

The only evidence indicating a relationship between the use 
of Antabuse and rheumatoid arthritis are the statements and 
testimony proffered by the veteran.  Inasmuch as he has not 
demonstrated that he has medical training or expertise that 
would qualify him to render medical opinions, his contentions 
constitute no more than unsubstantiated conjecture, and are 
of no probative value.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Moray v. Brown, 5 Vet. App. 211 (1993); and 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In brief, the preponderance of the evidence is against the 
veteran's claim for service connection for rheumatoid 
arthritis.  That claim, accordingly, fails.


ORDER

Service connection for rheumatoid arthritis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

